9:20-cv-02309-DCN       Date Filed 12/17/20      Entry Number 34        Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    VAUGHN DYER, individually and on behalf of )
    others similarly situated,                 )
                                               )
                           Plaintiff,          )
                                               )                No. 9:20-cv-2309-DCN
                   vs.                         )
                                               )                      ORDER
    AIR METHODS CORPORATION and                )
    ROCKY MOUNTAIN HOLDINGS, LLC,              )
                                               )
                           Defendants.         )
    _______________________________________)

           The following matter is before the court on defendants Air Methods Corporation

    (“Air Methods”) and Rocky Mountain Holdings, LLC’s (“Rocky Mountain Holdings”)

    (collectively, “defendants”) motion to change venue, stay, or dismiss, ECF No. 19. For

    the reasons set forth below, the court denies the motion.

                                      I. BACKGROUND

           Air Methods provides emergent air ambulance services to patients across the

    United States. Rocky Mountain Holdings is a limited liability company that, according to

    the complaint, owns and operates Air Methods. On November 17, 2018, plaintiff

    Vaughn Dyer’s (“Dyer”) wife and minor child were involved in an accident with an EMS

    vehicle in Beaufort County, South Carolina. An Air Methods helicopter airlifted Dyer’s

    wife and child from the scene of the accident to a hospital in Savannah, Georgia. For the

    40-mile transport, Air Methods billed Dyer $53,224.96. Dyer alleges that to collect its

    fee, Air Methods engages in a practice called “balance billing,” under which it collects a

    portion of the charged fee from patients’ insurance companies and seeks payment of the

    outstanding balances by hiring or threatening to hire debt collectors and filing breach-of-

                                                 1
9:20-cv-02309-DCN       Date Filed 12/17/20      Entry Number 34         Page 2 of 25




    contract lawsuits against delinquent patients in state courts. It is unclear whether Air

    Methods has sought payment from Dyer through such means. According to Dyer, Air

    Methods charges patients, on average, around four times the fair market value of its

    services.

           On June 18, 2020, Dyer filed this declaratory judgment action on behalf of

    himself and others who have similarly been billed for Air Methods’ emergent services in

    South Carolina. ECF No. 1, Compl. Dyer seeks declaratory and injunctive relief and

    specifically requests that the court make the following declarations:

           [1.] Defendants and Plaintiff, and the Class did not enter into any contract,
           either express or implied-in-fact, for Plaintiff and the Class to pay the
           amounts charged by the Defendants for the transportation services it
           provided;
           [2.] Defendants have engaged in collection efforts against Plaintiff and the
           Class for amounts that the Plaintiff and the Class did not contractually agree
           to pay;
           [3.] Defendants have engaged in collection efforts against Plaintiff and the
           Class for amounts concerning which there was no mutual assent manifest
           by the Plaintiff and the Class prior to the rendering of the services charged
           for;
           [4.] The Airline Deregulation Act pre-empts the imposition of any state
           common law contract principles that impose terms upon Plaintiff which
           those parties did not express assent prior to the air medical transportation
           services provided to them;
           [5.] [T]he emergency medical circumstances of Defendants medical air
           transportation were such that patients transported can be presumed not
           entered into any contract for transportation, and in particular no agreement
           to pay whatever Defendants charged;
           [6.] [S]ince the Airline Deregulation Act pre-empts application of state law
           imposing or implying any agreement to pay Defendants charged amounts
           [sic];
           [7.] Plaintiff’[s] third party payors’ determinations of the reasonable value
           of the Defendants’ services provided is prima facie evidence of
           reasonableness; and
           [8.] Defendants[‘] collection of any sums greater than the amount
           determined as reasonable by objective, and typically applied formula, was
           unlawful, unjustly enriched Defendants, and should be disgorged.

    Compl. ¶ 58.

                                                 2
9:20-cv-02309-DCN          Date Filed 12/17/20       Entry Number 34         Page 3 of 25




              As further relief, the complaint seeks

              a prospective order from the Court requiring Defendants to: (1) cease all
              balance billing and collection efforts with respect to outstanding bills for air
              medical transportation service until this Court makes a determination of the
              methodology for determining their reasonable value; and (2) account for all
              sums collected for air medical transportation services provided to Plaintiff.

    Id. ¶ 59.

              On September 14, 2020, defendants filed a motion to change venue, dismiss, or

    stay proceedings. ECF No. 19. On October 12, 2020, Dyer filed a response, ECF No.

    22, to which defendants replied on October 26, 2020, ECF No. 26. The court held a

    hearing on the motion on December 10, 2020. As such, the motion is ripe for the court’s

    review.

                                           II. DISCUSSION

              In their motion, defendants make four alternative requests. First, defendants ask

    the court to transfer this action to the District of Colorado pursuant to 28 U.S.C.

    § 1404(a). Alternatively, defendants ask the court to transfer, dismiss, or stay this action

    pursuant to the first-to-file doctrine. As a third option, defendants request that the court

    decline asserting jurisdiction over Dyer’s claim under Fed. R. Civ. P. 12(b)(1). And

    finally, defendants ask the court to dismiss Dyer’s claim under Fed. R. Civ. P. 12(b)(6)

    for failure to state a claim. The court addresses each alternative request in turn.

              A. Motion to Transfer under § 1404(a)

              Defendants first request that the court transfer this action to the District of

    Colorado pursuant to 28 U.S.C. § 1404(a), arguing that the relevant factors weigh in

    favor of transfer because this action is duplicative of a consolidated class action already

    pending in the District of Colorado and because Dyer is forum shopping.



                                                     3
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 4 of 25




           The court first addresses defendants’ contention that the instant action is

    duplicative of those pending in the District of Colorado. Defendants specifically point to

    Scarlett v. Air Methods Corp., No. 1:16-cv-02723 (D. Colo. 2016), which is a

    consolidation of several individually filed class actions against Air Methods.1

    Defendants also correctly point out that the instant class action is the twelfth that Dyer’s

    counsel has filed against Air Methods.2 The court fails to see, however, how the instant

    action is duplicative of any other now pending, given that this action (1) is brought by a

    unique plaintiff, (2) on behalf of a unique class, (3) based on a factually unique injury,

    and (4) invokes South Carolina state law.

           As this court has previously stated, “duplicative actions a[re] those where ‘the

    parties, issues, and available relief do not significantly differ between the two cases.’”

    MVP Grp. Int’l, Inc. v. Smith Mountain Indus., Inc., 2012 WL 425010, at *1 (D.S.C.

    Feb. 9, 2012) (citing Cottle v. Bell, 2000 WL 1144623, at *1 (4th Cir. 2000)

    (unpublished table opinion)); see also Nexsen Pruet, LLC v. Westport Ins. Corp., 2010

    WL 3169378, at *2 (D.S.C. Aug.5, 2010) (“Suits are parallel if substantially the same

    parties litigate substantially the same issues in different forums.”). Section 1404(a) is a

    proper vehicle for the transfer of a duplicative case, a decision which the law commits to




           1
               Scarlett includes similar class actions from around the country that the parties
    initially agreed to consolidate in the District of Colorado. After the pleading stage of
    those actions, during which the court dismissed some of the plaintiffs’ claims, the
    plaintiffs narrowed the represented classes from nationwide classes to statewide classes.
    Thereafter, class actions filed against defendants were not consolidated with Scarlett.
    The court need not delve deeper into the convoluted procedural posture of Scarlett to
    explain why the cases contained therein are not duplicative of the instant action.
             2
               Defendants note that Dyer’s counsel represented plaintiffs in several of the
    predecessor cases that have been consolidated with Scarlett, as well as in cases in the
    Middle District of Georgia, the District of Vermont, and the District of New Mexico.
                                                  4
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 5 of 25




    the discretion of the district court. MVP Grp. Int’l, 2012 WL 425010, at *1 (citing Colo.

    River Water Conservation Distrib. v. United States, 424 U.S. 800, 817 (1976)).

           This action is not duplicative of any of the actions consolidated in Scarlett for

    several reasons. Most glaringly, the actions are brought by discrete plaintiffs and on

    behalf of discrete classes. Dyer brings the instant class action on behalf of all persons

    billed by defendants “for air medical transport that [d]efendants carried out from a

    location in South Carolina.” Compl. ¶ 38. The class actions in Scarlett, on the other

    hand, have been brought on behalf of Air Methods’ patients who were billed in other

    states. Defendants argue that, “at least until recently,” Dyer would be included in some

    of the putative classes in Scarlett because the class actions consolidated with Scarlett

    initially included nationwide classes. ECF No. 19-1 at 12. But the court fails to see how

    the past posture of Scarlett is relevant to determining whether those actions are

    duplicative of the instant action. Under Scarlett’s current procedural posture, Dyer is not

    “covered by any of [its] putative class actions.” ECF No. 22 at 5. Dyer explains that

    while the individual Scarlett actions were initially filed on behalf of nationwide classes,

    the plaintiffs in those actions have since narrowed the classes to statewide classes

    because the remaining claims are based on the state law of the state in which the

    respective harms occurred. As such, Dyer is not a putative member to any of the class

    actions consolidated in Scarlett; he is a South Carolina plaintiff who has filed suit on

    behalf of others who have allegedly experienced harm in South Carolina. Thus, this

    lawsuit is not duplicative of any of those in Scarlett.

           Moreover, Dyer’s claim and the claims in Scarlett require an analysis of distinct

    state law and individualized facts. As the court discusses in greater detail below, the only



                                                  5
9:20-cv-02309-DCN        Date Filed 12/17/20         Entry Number 34         Page 6 of 25




    question left for the district court to resolve in Scarlett is whether the patients in those

    actions entered into contracts with Air Methods for air ambulance services. Dyer’s

    declaratory judgment claim asks the court to answer the same question with respect to

    Dyer and the putative class members. These identical questions, however, invoke distinct

    law. In Scarlett, the Colorado district court will determine whether contracts exist based

    on the application of Colorado law, and, here, the court will answer the same question by

    employing South Carolina law. Indeed, as the court discusses below, the question of

    whether contracts exist in these cases involves much more than a rudimentary survey of

    basic contract-law principles. The issue turns on the court’s application of state-specific

    doctrines of contract law—like the differences between an implied-in-fact contract and an

    implied-in-law contract—that differ from state to state in ways that could prove material.

    Moreover, such a determination will require the court to consider individualized facts,

    like whether either party manifested assent to certain terms. As such, this action is not

    duplicative of Scarlett, and, for the same reasons, it is not duplicative of any other class

    action to which defendants provide citation. As this court has made clear, duplicative

    cases must be “substantially similar” in their parties, factual issues, applicable law, and

    available relief. MVP Grp. Int’l, 2012 WL 425010, at *1. Some overlap in the

    proceeding categories do not duplicative actions make; the law requires “substantial

    similarity,” which does not exist here.

            Finding that this action is not duplicative of any other, the court employs the

    traditional factors under § 1404(a). “For the convenience of parties and witnesses, in the

    interest of justice, a district court may transfer any civil action to any other district . . .

    where it might have been brought or to any district . . . to which all parties have



                                                     6
9:20-cv-02309-DCN       Date Filed 12/17/20      Entry Number 34        Page 7 of 25




    consented.” 28 U.S.C. § 1404(a). The burden is on the moving party to show by a

    preponderance of the evidence “that transfer to another forum is proper.” State Farm Fire

    & Cas. Co. v. Blanton, 2014 WL 7146980, at *2 (D.S.C. Dec. 15, 2014) (citations

    omitted). The decision to transfer a case to another venue is “committed to the discretion

    of the district court[,]” In re Ralston Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984)

    (citations omitted), requiring the court to undertake “an individualized, case-by-case

    consideration of convenience and fairness” and “to weigh in the balance a number of

    case-specific factors,” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (citation

    omitted). The factors “commonly considered” are:

           (1) the ease of access to the sources of proof; (2) the convenience of the
           parties and witnesses; (3) the cost of obtaining the attendance of the
           witnesses; (4) the availability of compulsory process; (5) the possibility of
           a view by the jury; (6) the interest in having local controversies decided at
           home; and (7) the interests of justice.

    Atkins v. Mortara Instrument, Inc., 2017 WL 10754250, at *2 (D.S.C. Sept. 29, 2017).

           Here, the factors weigh decidedly against transfer. Most fundamentally, a transfer

    to the District of Colorado would egregiously inconvenience Dyer. Dyer is a South

    Carolina citizen who has brought suit in South Carolina for an injury he alleges occurred

    in South Carolina based on Air Methods’ acts in South Carolina. It would be unjust to

    force Dyer to litigate this case in a forum over 1,500 miles from his home, where he

    alleges he experienced injury and where he has brought suit. A transfer of this action to

    Colorado would present a significant and unnecessary burden to Dyer’s claim for relief,

    unrelated to its merits. Defendants ask the court to transfer this action across the country

    merely because plaintiffs in other states have alleged similar harms against the same

    defendant, a nationwide corporation who bills patients for its services across the country.



                                                 7
9:20-cv-02309-DCN        Date Filed 12/17/20      Entry Number 34        Page 8 of 25




    The fact that other plaintiffs elsewhere allege similar harms against defendants and are

    represented—in some cases—by the same counsel does not justify imposing such a

    significant bar to relief.

            Defendants posit that the court should not give credence to Dyer’s choice of

    forum in this case because his attorneys are forum shopping. The court disagrees.

    Defendants obsess about the actions of some of Dyer’s attorneys, explaining that Dyer’s

    attorneys initially filed several lawsuits against defendants on behalf of nationwide

    classes and theorizing that Dyer’s attorneys have strategically filed suit on behalf of

    statewide classes in certain states to avoid unfavorable rulings. Even if defendants are

    correct that Dyer’s attorneys are strategically filing lawsuits around the country, their

    forum shopping argument fails for two related reasons.

            First, proper forum shopping analysis focuses on the plaintiff, not the plaintiff’s

    attorneys. Here, Dyer is a South Carolina plaintiff, who was allegedly harmed in South

    Carolina and seeks vindication of his rights under South Carolina law. Thus, it is clear

    that Dyer himself is not forum shopping. The Fourth Circuit has noted that forum

    shopping should not be indulged “where [] the shopper is offered an equally convenient

    forum.” Gen. Tire & Rubber Co. v. Watkins, 373 F.2d 361, 369 (4th Cir. 1967). While

    the defendants fixate on the fact that Colorado would be an equally convent forum for

    Dyer’s counsel, they fail to grasp that the question of convince focuses on the plaintiff,

    not his attorneys. And certainly, defendants cannot claim that Colorado and South

    Carolina are equally convenient forums for Dyer, a citizen of South Carolina. Secondly,

    and critically, the classes in Scarlett are now statewide classes, meaning that Dyer is not a

    member of any putative class in any action pending in the District of Colorado.



                                                  8
9:20-cv-02309-DCN        Date Filed 12/17/20        Entry Number 34         Page 9 of 25




    Therefore, Dyer’s only means to obtain relief is to file a separate lawsuit, which he has

    done in his home state. It certainly does not matter to Dyer that a few cases across the

    country were initially filed on behalf of nationwide classes; under the current procedural

    posture of those actions, Dyer is not included in the putative classes, meaning he cannot

    receive relief from those cases. As such, Dyer’s decision to file suit in South Carolina

    seems to the court a logical and efficient means of obtaining relief, rather than part of a

    beneath-the-surface strategy to avoid unfavorable law.

            On balance, the remaining factors also weigh decidedly against transfer. To be

    sure, defendants are correct that Colorado would be a more convenient forum for them, as

    defendants’ corporate representatives reside there. At the same time, South Carolina

    remains a much more convenient forum for Dyer, and, according to basic principles of

    civil procedure, a tie goes to the plaintiff’s choice of forum. See Piper Aircraft Co. v.

    Reyno, 454 U.S. 235, 241 (1981) (noting that a plaintiff’s choice of forum should “rarely

    be disturbed” absent extraordinary circumstances). Further, the interest in having a local

    controversy decided locally, the availability of fact witnesses and evidence, and the

    interests of justice all weight against transfer. Therefore, the court rejects the defendants’

    request to transfer venue pursuant to § 1404(a).

            B. Motion to Dismiss, Transfer, or Stay Pursuant to the First-to-File
               Doctrine

            As a second alternative, defendants ask the court to dismiss, transfer, or stay this

    action pursuant to the first-to-file doctrine. “When actions are duplicative, [t]he Fourth

    Circuit recognizes the ‘first-filed’ rule, which gives priority to the first suit filed absent a

    balance of convenience favoring the second filed.” Seithel v. Feldman & Pinto, P.A.,

    2011 WL 3924179, at *8 (D.S.C. Sept. 7, 2011) (citing Nexsen Pruet, 2010 WL 3169378,

                                                    9
9:20-cv-02309-DCN        Date Filed 12/17/20      Entry Number 34         Page 10 of 25




     at *2 (D.S.C. Aug.5, 2010)) (internal quotation marks omitted). Because the court

     already determined that this action is not duplicative of Scarlett or any other case to

     which defendants cite, the first-to-file doctrine is inapplicable. As such, the court rejects

     defendants’ first-to-file argument.

            C. Motion to Dismiss under 12(b)(1)

            Third, defendants ask that the court “decline to exercise jurisdiction” over this

     action pursuant to the Declaratory Judgment Act and “dismiss the complaint.” ECF No.

     19-1 at 13. The court rejects defendants’ argument and resolves to exercise jurisdiction

     over the action.

            The Declaratory Judgment Act states that

            In a case of actual controversy within its jurisdiction . . . any court of the
            United States, upon the filing of an appropriate pleading, may declare the
            rights and other legal relations of any interested party seeking such
            declaration, whether or not further relief is or could be sought.

     28 U.S.C. § 2201. Acknowledging Article III’s circumscription of federal jurisdiction to

     “cases and controversies,” the Declaratory Judgment Act limits its application to “case[s]

     of actual controversy,” meaning that it “is operative only in respect to controversies

     which are such in the constitutional sense.” Aetna Life Ins. Co. of Hartford, Conn. v.

     Haworth, 300 U.S. 227, 240 (1937); see also Volvo Const. Equip. N. Am., Inc. v. CLM

     Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir. 2004) (“A case meets the actual controversy

     requirement only if it presents a controversy that qualifies as an actual controversy under

     Article III of the Constitution.”). A declaratory judgment action presents a justiciable

     controversy where “the facts alleged, under all the circumstances, show that there is a

     substantial controversy, between parties having adverse legal interests, of sufficient




                                                  10
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 11 of 25




     immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune,

     Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

            Even where a declaratory judgment action presents a justiciable controversy, the

     court’s exercise of jurisdiction over the action is discretionary. See Wilton v. Seven Falls

     Co., 515 U.S. 277, 289–90 (1995); see also Trustgard Ins. Co. v. Collins, 942 F.3d 195,

     201 (4th Cir. 2019) (“[The Declaratory Judgment] Act gives federal courts discretion to

     decide whether to declare the rights of litigants.”). Such discretion, however, “is not

     unbounded,” and a district court may refuse to entertain a declaratory judgment action

     only “for good reason.” Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 375

     (4th Cir. 1994) (quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 324 (4th Cir.

     1937)) (internal quotation marks omitted). The Fourth Circuit calls for “liberal[ ]

     contru[ction]” of the Declaratory Judgment Act to fulfil “the purpose intended, i.e., to

     afford a speedy and inexpensive method of adjudicating legal disputes[ ], and to settle

     legal rights and remove uncertainty and insecurity from legal relationships without

     awaiting a violation of the rights or a disturbance of the relationships.” Id. A court

     should generally exercise jurisdiction over a declaratory judgment claim “(1) when the

     judgment will serve a useful purpose in clarifying and settling the legal relations in issue,

     and (2) when it will terminate and afford relief from the uncertainty, insecurity, and

     controversy giving rise to the proceeding.” Quarles, 92 F.2d at 325.

            The Sixth Circuit recently addressed defendants’ exact argument in a different

     class action pending against defendants based on Air Methods’ billing practices: Byler v.

     Air Methods Corp., 823 F. App’x 356 (6th Cir. 2020). The facts in Byler are nearly

     identical to the facts here. The plaintiffs brought a class action against defendants after



                                                  11
9:20-cv-02309-DCN        Date Filed 12/17/20        Entry Number 34         Page 12 of 25




     receiving bills for Air Methods’ air ambulance services. The plaintiffs there brought a

     declaratory judgment claim, proceeding on the same theory on which plaintiffs proceed

     in this action. At the risk of oversimplification,3 the plaintiffs sought declarations that (1)

     no express contracts existed between Air Methods and its patients for air ambulance

     services and (2) the court could not impose an implied contract between the parties based

     on the preemption provision of the Airline Deregulation Act (“ADA”). There, like here,

     the defendants urged the district court to decline jurisdiction pursuant to the discretion

     afforded to courts by the Declaratory Judgment Act. The district court obliged, reasoning

     that the underlying controversy—whether the plaintiffs were obligated to pay their

     bills—was too indefinite to support a federal declaratory judgment action because there

     was no indication that Air Methods actively pursued collection efforts. Id. at 365.

             The Sixth Circuit overturned the district court’s decision, firmly holding that the

     district court abused its discretion in declining to assert jurisdiction:

             The first two Grand Trunk factors4—whether a declaratory judgment would
             settle the controversy between the parties and clarify the legal relations in
             issue—favor the exercise of jurisdiction. Plaintiffs asked the court for a


             3
                The court discusses the complexities of the declaratory judgment claims in Byler
     and Scarlett, as well as the one in this case, below. For the purposes of this jurisdictional
     discussion, those complexities, and the ways in which they differ, are immaterial.
     Because the declaratory judgment claim in Byler would resolve underlying controversies
     strikingly similar to the underlying controversies here, the court finds the Sixth Circuit’s
     analysis instructive.
              4
                The court in Byler employed the Sixth Circuit’s test for exercising jurisdiction
     over declaratory judgment actions. The first two factors of the Sixth Circuit’s Grand
     Trunk test, recognized as the “principle criteria” for the determination, mirror exactly the
     comparable test in this Circuit. Compare Grand Trunk W. R. Co. v. Consol. Rail Corp.,
     746 F.2d 323, 326 (6th Cir. 1984) (“The two principal criteria guiding the policy in favor
     of rendering declaratory judgments are (1) when the judgment will serve a useful purpose
     in clarifying and settling the legal relations in issue, and (2) when it will terminate and
     afford relief from the uncertainty, insecurity, and controversy giving rise to the
     proceeding”) with Quarles, 92 F.2d at 325 (same). As such, the court finds the Sixth
     Circuit’s analysis in Byler particularly persuasive.
                                                    12
9:20-cv-02309-DCN        Date Filed 12/17/20       Entry Number 34        Page 13 of 25




             declaration that (1) there is no enforceable contract and that (2) without a
             contract, any attempt to collect excessive fees from plaintiffs is preempted
             by the ADA. Were the district court to issue a declaration to this effect, Air
             Methods would be foreclosed from recovering excessive amounts under
             either a contract or quasi-contract theory in state court: the contract claim
             would fail for lack of an enforceable contract, while the quasi-contract
             contract claim would fail as preempted. Thus, the declaratory judgment
             would settle the controversy and clarify the legal relations between
             plaintiffs and Air Methods.

     Id. at 365–66. Moreover, the Sixth Circuit persuasively explained that the court’s

     exercise of jurisdiction over the instant suit would comport with the Declaratory

     Judgment Act’s intended purpose:

             Plaintiffs in this case face the looming uncertainty of not knowing whether
             they will be held liable for large sums of money. This is on top of the
             negative consequences that potentially flow from Air Methods’ out-of-court
             collection efforts, including the accumulation of interest on the charged
             amounts. It is in these types of situations, where there is a threat of ongoing
             harm, that declaratory relief is most appropriate.

     Id. at 366 (internal citation omitted).

             The court agrees with the analysis and holding of the Sixth Circuit. A clear

     controversy between the parties underlies this action, given that Air Methods seeks

     payment that Dyer argues he and the putative class members are not legally obligated to

     pay. Even if Air Methods does not engage in active collection efforts, the existence of an

     unpaid debt carries with it collateral consequences beyond the mere obligation to pay.

     For example, a debtor’s credit score, and therefore his ability to obtain a loan, could

     suffer. As such, like in Byler, Dyer and the putative class members face clear uncertainty

     about their obligation to pay steep bills, from which they experience some injury.

     Therefore, like in Byler, the court’s resolution of the instant declaratory judgment claim

     would certainly “serve a useful purpose in clarifying and settling the legal relations in

     issue” and “terminate and afford relief from the uncertainty, insecurity, and controversy

                                                   13
9:20-cv-02309-DCN        Date Filed 12/17/20      Entry Number 34         Page 14 of 25




     giving rise to the proceeding.” Quarles, 92 F.2d at 325. As such, the court rejects

     defendants’ argument and exercises jurisdiction over Dyer’s claim.

            D. Motion to Dismiss under 12(b)(6)

            Under Fed. R. Civ. P. 12(b)(6), a party may move to dismiss for “failure to state a

     claim upon which relief can be granted.” When considering a Rule 12(b)(6) motion to

     dismiss, the court must accept the plaintiff’s factual allegations as true and draw all

     reasonable inferences in the plaintiff’s favor. E.I. du Pont de Nemours & Co. v. Kolon

     Indus., 637 F.3d 435, 440 (4th Cir. 2011). But “the tenet that a court must accept as true

     all of the allegations contained in a complaint is inapplicable to legal conclusions.”

     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the court’s task is

     limited to determining whether the complaint states a “plausible claim for relief.” Id. at

     679. Although Rule 8(a)(2) requires only a “short and plain statement of the claim

     showing that the pleader is entitled to relief,” “a formulaic recitation of the elements of a

     cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

     Instead, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a

     claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

     550 U.S. at 570).

            Defendants’ motion asserts various theories for the dismissal of Dyer’s

     declaratory judgment claim, which seeks several declarations from the court. See Compl.

     ¶ 58. For the purposes of the following analysis, the court groups Dyer’s proposed

     declarations into two categories: (1) declarations that Air Methods and plaintiffs did not

     enter into express or implied-in-fact contracts for air ambulance services, and (2)




                                                  14
9:20-cv-02309-DCN        Date Filed 12/17/20      Entry Number 34         Page 15 of 25




     declarations that the ADA would preempt a court from imposing implied-in-law contracts

     or other similar quasi-contractual obligations onto plaintiffs and defendants.5

                    1. ADA Preemption

            Before analyzing the cognizability of Dyer’s proposed declarations, the court

     provides an overview of the doctrine of preemption under the ADA, which pervades

     defendants’ arguments for dismissal.

            In 1978, Congress enacted the ADA, deregulating the field of air transportation in

     an effort “to promote ‘efficiency, innovation, and low prices’ in the airline industry

     through ‘maximum reliance on competitive market forces and on actual and potential

     competition.’” Nw., Inc. v. Ginsberg, 572 U.S. 273, 280 (2014) (quoting 49 U.S.C.

     §§ 40101(a)(6), (12)(A)). The ADA includes an explicitly titled “Preemption” provision,

     which provides, “[A] State . . . may not enact or enforce a law, regulation, or other

     provision having the force and effect of law related to a price, route, or service of an air

     carrier that may provide air transportation under this subpart.” 49 U.S.C. § 41713(b)(1).

            The Supreme Court has recognized Congress’s “express[ion] of a broad pre-

     emptive purpose,” intended “[t]o ensure that the States would not undo federal

     deregulation with regulation of their own.” Morales v. Trans World Airlines, Inc., 504

     U.S. 374, 384 (1992). Accordingly, courts have construed ADA preemption liberally,

     finding that it prohibits any state law which “ha[s] a connection with, or reference to,

     airline rates, routes, or services.” Id. Further, ADA preemption applies to the “rates,



            5
              The first category of declarations represents four proposed declarations listed in
     the complaint as declarations ‘a’–‘c’ and ‘e’. Compl. ¶ 58. The second category of
     declarations represents plaintiffs’ fourth and sixth proposed declarations listed in the
     complaint as declarations ‘d’ and ‘f’. Id. The court addresses the plaintiffs’ final two
     proposed declarations, listed as declarations ‘g’ and ‘h’, below.
                                                   15
9:20-cv-02309-DCN        Date Filed 12/17/20       Entry Number 34         Page 16 of 25




     routes, [and] services” of air ambulances, just as it does to airlines. Air Evac EMS, Inc.

     v. Cheatham, 910 F.3d 751, 766 (4th Cir. 2018) (finding that “the ADA’s preemption

     clause applies to the air ambulance industry”).

            Based on this broad construction, the Supreme Court has also determined that

     ADA preemption applies to state-court-created common law just as it applies to state

     statutes and regulations. Ginsberg, 572 U.S. at 281. Accordingly, a court cannot

     “regulate” private agreements regarding the rates, routes, or services of an air carrier

     through the application of state common law. Id. Court application of state common law

     amounts to prohibited state regulation where the common law is rooted in policy and

     where the application of that policy-based law would “enlarge the contractual obligations

     that the parties voluntarily adopt.” Id. at 276. The Supreme Court reasoned the such

     application of state law is regulatory in nature because it “cannot be viewed as simply an

     attempt to vindicate the parties’ implicit understanding of the contract.” Id. at 273.

            However, the ADA does not preclude all application of state common law in the

     realm of air transportation. For example, a court may enforce a private air transportation

     contract through the application of ordinary state contract law. See Am. Airlines, Inc. v.

     Wolens, 513 U.S. 219, 228–29 (1995) (“[T]erms and conditions airlines offer and

     passengers accept are privately ordered obligations and thus do not amount to a State’s

     ‘enact[ment] or enforce[ment] [of] any law, rule, regulation, standard, or other provision

     having the force and effect of law[.]’”). Taken together, Ginsberg and Wolens authorize

     a court to apply state law in the area of air transportation “to effectuate the intentions of

     parties or to protect their reasonable expectations,” but prohibit a court from imposing

     state-law principles for the purpose of protecting “community standards of decency,



                                                   16
9:20-cv-02309-DCN        Date Filed 12/17/20       Entry Number 34         Page 17 of 25




     fairness, or reasonableness.” Ginsberg, 572 U.S. at 286. Put another way, a court may

     call balls and strikes relating to air transportation agreements, but the ADA prohibits it

     from grafting policy-based state common law onto those agreements in a way that

     enlarges or creates obligations to which the parties did not assent. With these principles

     in mind, the court turns to the substance of Dyer’s claims.

                     2. First Category of Declarations – Existence of Contracts

             Defendants contend that the ADA preempts the first category of Dyer’s requested

     declarations, i.e., that the parties did not enter into express or implied-in-fact contracts.

     Scarlett, the consolidated class action against defendants pending in the District of

     Colorado, eventually worked its way up to the Tenth Circuit. In that decision, the Tenth

     Circuit confronted the exact issue the court now considers. Scarlett v. Air Methods

     Corp., 922 F.3d 1053 (10th Cir. 2019). In Scarlett,6 the plaintiffs requested a declaration

     from the court that Air Methods and its patients never entered into enforceable contracts,

     meaning that the plaintiffs had no contractual obligation to pay Air Methods’ bills. In

     response, Air Methods argued that the plaintiffs’ declaratory judgment claim was

     preempted by the ADA. The Tenth Circuit disagreed:

             [T]he district court can enforce contractual “terms and conditions . . .
             offered by Defendants and . . . accepted” by Plaintiffs without running afoul
             of the ADA’s pre-emption provision. Ginsberg, 572 U.S. at 281 (quoting


             6
                As the court referenced above, Scarlett is a consolidation of class-action suits
     against Air Methods. One of the pre-consolidation cases was Cowen v. Air Methods
     Corp., No. 1:17-cv-0791 (D. Colo. 2017). Despite consolidation, the respective plaintiffs
     in Scarlett and Cowen asserted slightly different claims. As a result, the Tenth Circuit
     split its analysis between the “Scarlett Plaintiffs” and “Cowen Plaintiffs.” For the
     purposes of this order, the court collectively refers to all the plaintiffs represented in
     Scarlett because the differences between the claims of the Scarlett Plaintiffs and the
     claims of the Cowen Plaintiffs are not material to the court’s analysis here. Both sets of
     plaintiffs asserted declaratory judgment claims seeking declarations that no contract
     existed between Air Methods and its patients, which is the claim the court considers here.
                                                   17
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 18 of 25




            Wolens, 513 U.S. at 228–29). To enforce a contract, a court must first
            confirm that a contract exists. Defendants have offered no reason why a
            court that can enforce a contract would be prohibited from “declar[ing] the
            rights and other legal relations” arising from a contractual relationship, or
            lack thereof. 28 U.S.C. § 2201. Though “the Declaratory Judgment Act
            does not extend the jurisdiction of federal courts, it does enlarge the range
            of remedies available.” Prier v. Steed, 456 F.3d 1209, 1212 (10th Cir.
            2006).

            Therefore, the ADA does not prohibit a court from declaring that, because
            the parties never agreed on a price, no express or implied-in-fact contracts
            were formed. To enter such a declaration, a court would only need to
            examine whether there was the necessary mutual assent to form a contract.

     Id. at 1067–68 (10th Cir. 2019) (internal alterations omitted). As such, the Tenth Circuit

     remanded the case to the district court with instruction to resolve the declaratory

     judgment claim.7

            The court finds the Tenth Circuit’s holding and rationale persuasive. The ADA

     does not prohibit all application of state common law in the context of air transportation.

     Ginsberg only prohibits courts from applying common law where the law is rooted in

     policy and its application would “enlarge the contractual obligations that the parties

     voluntarily adopt.” 572 U.S. at 276. But Ginsberg gives the court no reason to believe

     that the ADA also preempts a court from applying basic state law principles to determine

     whether the parties voluntarily adopted any obligations at all. And Wolens confirms that

     courts are free to apply state law to uphold private contractual relationships. 513 U.S. at

     228. It clearly follows that a court would not run afoul of the ADA’s preemption



            7
               As a technical matter, the Tenth Circuit’s holding on the declaratory judgment
     claim applied only to the “Cowen Plaintiffs” and not the “Scarlett Plaintiffs.” However,
     the court dismissed the Scarlett Plaintiffs’ declaratory judgment claim on procedural,
     rather than substantive, grounds. See Scarlett, 922 F.3d at 1067 (“The Scarlett Plaintiffs
     do not discuss their declaratory judgment claim in their briefing on appeal and have
     therefore abandoned the issue.”). The Tenth Circuit’s substantive analysis of the Cowen
     Plaintiffs’ declaratory judgment claim applies to Dyer with equal force.
                                                  18
9:20-cv-02309-DCN        Date Filed 12/17/20       Entry Number 34       Page 19 of 25




     provision by applying state law to determine whether a private contractual relationship

     exists at all. Like the court in Wolens, the court here will apply state law to analyze the

     legal relationship between the parties, not to “regulate” that relationship by grafting onto

     it state-law protections. In other words, Dyer’s proposed declaration merely requires the

     court make a ball-or-strike determination. Therefore, like the Tenth Circuit, the court

     finds that the ADA does not preempt Dyer’s proposed declaration that Air Methods and

     its patients did not enter into enforceable contracts.

                    3. Second Category of Declarations – Enforcement of Implied
                       Contracts

            The second category of Dyer’s proposed declarations asks the court to declare that

     the doctrine of ADA preemption prevents courts from enforcing implied-in-law contracts

     between Air Methods and its patients. Defendants argue that these requests must fail

     because the ADA does not preempt court enforcement of implied-in-law contracts.

     According to defendants, “while the ADA preempts any state law that regulates Air

     Methods’[s] rates, it does not preempt state laws that require payment for Air

     Methods’[s] air ambulance services.” ECF No. 19-1 at 24. Unfortunately for defendants,

     the Supreme Court has rejected this notion, foreclosing defendants’ attempt to “have it

     both ways.” Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 265 (2013).

            The Tenth Circuit also addressed this issue in Scarlett, albeit in mirror-image

     form. 922 F.3d at 1065. In addition to their declaratory judgment claim, the plaintiffs in

     Scarlett brought an alternative claim for breach of implied contract. The plaintiffs’

     theory under that claim was that Air Methods and its patients entered into implied-in-law

     contracts for air ambulance services and that Air Methods breached that implied contract

     by charging more than a reasonable rate. The Tenth Circuit found that the ADA’s

                                                   19
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 20 of 25




     preemption provision prohibited courts from imposing and enforcing implied-in-law

     contracts concerning air transportation. The Tenth Circuit explained that implied-in-law

     contracts are imposed by courts onto parties in the absence of voluntary, mutual assent.

     Therefore, “[e]nforcing an implied-in-law contract ‘cannot be viewed as simply an

     attempt to vindicate the parties’ implicit understanding of the contract,’ [ ] because an

     implied-in-law contract is an ‘obligation created by law for reasons of justice,’” Scarlett,

     922 F.3d at 1065 (quoting Ginsberg, 572 U.S. at 288 and Restatement (Second) of

     Contracts § 4 cmt. b.). In other words, when a court imposes an implied-in-law contract,

     it applies state common law in a way that “enlarge[s] the contractual obligations that the

     parties voluntarily adopt” because the parties voluntarily adopted no obligations at all.

     Ginsberg, 572 U.S. at 276. As such, the Tenth Circuit held that the Scarlett plaintiffs’

     breach-of-implied-contract claim failed. 922 F.3d at 1065.

            The Sixth Circuit’s decision in Byler, the other class action against defendants

     that the court discussed above, also provides strong support for the court’s holding. 823

     F. App’x at 364. There, the Sixth Circuit, in dicta, noted that “courts have been

     unanimous in the view that implied-in-law contract claims . . . are preempted by the ADA

     because they are predicated on the lack of an agreement and thus involve a state-imposed

     obligation.” Id. at 364 (6th Cir. 2020) (collecting cases). For the same reasons, the court

     finds that the second category of Dyer’s requested declarations presents a cognizable

     claim. A court’s imposition of a legally fictitious contract is nothing more than the

     application of policy-based state law which “enlarge[s] the contractual obligations that

     the parties voluntarily adopt.” Ginsberg, 572 U.S. at 276. As such, any court

     enforcement of Air Methods’ bills would run afoul of the ADA.



                                                  20
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 21 of 25




             Defendants argue that such an interpretation of the ADA’s preemption provision

     would “turn[ ] the ADA completely on its head” because it cuts against the ADA’s

     deregulatory spirit. ECF No. 19-1 at 22. The court disagrees for two reasons. For one, a

     court’s imposition of an implied-in-law contract is a regulatory act because it binds

     parties to terms to which they did not assent in the name of the public good. Implied-in-

     law contracts are vehicles by which courts intervene on free-market outcomes to impose

     public policy. Put simply, court enforcement of an implied-in-law contract would

     regulate, not deregulate, the free market. The purpose of the ADA is to deregulate, not to

     favor air carriers, and the fact that the ADA’s deregulatory effect does not favor an air

     carrier in this instance does not make it any less deregulatory. As such, the court’s

     interpretation of the ADA’s preemption provision as forbidding such court intervention is

     in lockstep with the deregulatory spirit of the ADA.

             And second, the Supreme Court has made clear that federal preemption provisions

     cut both ways. In Dan’s City Used Cars, Inc. v. Pelkey, the Supreme Court considered

     whether the Federal Aviation Administration Authorization Act (“FAAAA”) preempted a

     plaintiff’s state-law claims against a towing company. 569 U.S. at 259. Although Dan’s

     City construed the preemption provision of the FAAAA, the Supreme Court noted that

     the FAAAA’s preemption provision generally “tracks the ADA’s air-carrier preemption

     provision.” Id. at 261. As such, the court finds the analysis in Dan’s City particularly

     instructive.

             In Dan’s City, a towing company towed the plaintiff’s car and promptly sold it to

     pay for the towing and storage services rendered. Id. at 258. State regulations permitted

     the towing company to sell the car, and the towing company “relied on those laws” to do



                                                  21
9:20-cv-02309-DCN        Date Filed 12/17/20       Entry Number 34         Page 22 of 25




     so. Id. at 255. The plaintiff sued the towing company, bringing claims under state

     consumer protection laws. Id. In response, the towing company argued that the

     plaintiff’s claims were preempted by the FAAAA because “selling [the plaintiff’s] car

     was the means by which [the company] obtained payment for the tow,” meaning that the

     court could not “regulate” such payment. Id. at 265. In that way, the towing company

     sought to utilize state law as a sword to enforce a benefit—its ability to sell the plaintiff’s

     car—and simultaneously sought to shield itself from state law by using FAAA

     preemption as a defense to the plaintiff’s state-law claims. The Supreme Court

     disapproved, finding that the towing company “cannot have it both ways. It cannot rely

     on [the state]’s regulatory framework as authorization for the sale of [the plaintiff’s] car,

     yet argue that [the plaintiff’s] claims, invoking the same state-law regime, are

     preempted.” Id.

            The same goes for defendants here. In Scarlett, the defendants argued that the

     court could not impose implied-in-law contracts on the parties based on the doctrine of

     ADA preemption. 922 F.3d at 1065. Now, here, defendants argue that they should be

     permitted to utilize the common-law doctrine of implied-in-law contracts to collect on the

     bills they have charged patients. Just like the towing company in Dan’s City, defendants

     seize on state law as authorization to collect sums for which they have billed yet

     simultaneously argue that plaintiffs’ claims invoking the same state law are preempted by

     the ADA. The deregulatory effect of the ADA cuts both ways, and defendants may not

     simultaneously reap its benefits and disclaim its repercussions. Just as the Scarlett

     plaintiffs could not enforce implied-in-law contracts for their breach-of-implied contract

     claims, defendants may not enforce implied-in-law contracts to compel payments to



                                                   22
9:20-cv-02309-DCN        Date Filed 12/17/20        Entry Number 34         Page 23 of 25




     which plaintiffs did not agree, and the court may so declare.8 In sum, the court finds that

     both categories of Dyer’s proposed declarations state valid grounds for relief.9

                     4. Sufficiency of the Complaint

             Finally, defendants contend that:

             Setting aside all the other legal issues with the Complaint, at the very least,
             it fails to even include sufficient factual allegations to resolve the question
             of whether there was a contractual arrangement between Dyer and
             Defendants. The Complaint failed to include any non-conclusory


             8
                Moreover, the Tenth Circuit in Scarlett strongly implied that Dan’s City could
     prevent Air Methods from enforcing implied-in-law contracts against its patients in state
     court. Ultimately, the court found Dan’s City inapplicable because (1) the plaintiffs did
     not ask the court to make a declaration about the defendants’ ability to collect fees in
     state court actions and (2) the plaintiffs failed to properly raise the argument on appeal.
     Scarlett, 922 F.3d at 1063 (“We will not base our analysis on an argument first made at
     oral argument.”). Nevertheless, the court strongly implied that the doctrine would apply
     to defendants’ state-court efforts to enforce implied-in-law contracts. Id. (“If Defendants
     in fact rely on equitable principles in their state court lawsuits against Plaintiffs, Plaintiffs
     remain free to raise Dan’s City and argue that Defendants are trying to have it both
     ways.”).
              9
                Dyer’s final two proposed declarations, styled in the complaint as declarations
     ‘g’ and ‘h’, ask the court to declare that (1) “Plaintiff[s]’ third party payors’
     determinations of the reasonable value of the Defendants’ services provided is prima
     facie evidence of reasonableness,” and (2) “Defendants collection of any sums greater
     than the amount determined as reasonable by objective, and typically applied formula,
     was unlawful, unjustly enriched Defendants, and should be disgorged.”
              These proposed declarations ask the court to declare whether certain remedies are
     appropriate. At this stage, it is only appropriate for the court to “declare the rights and [ ]
     legal relations” of the parties. 28 U.S.C. § 2201(a). It would be inappropriate at this time
     for the court to consider “further necessary or proper relief” that might be available to
     Dyer under § 2202 of the Declaratory Judgment Act. Id. at § 2202. As such, the court
     construes Dyer’s final two proposed declarations as prayers for further relief and declines
     to consider their dismissal here. That said, some courts have found remedies similar to
     those requested here to be preempted by the ADA. See Schneberger v. Air Evac Ems,
     Inc., 749 F. App’x 670, 678 (10th Cir. 2018) (“We are persuaded by the district court’s
     conclusion that an Oklahoma state-law claim that requires a court to determine a
     reasonable price for air-ambulance services self-evidently affects the price of those
     services. And, thus, ordinarily the ADA would preempt such claims.”); see also Brown
     v. United Airlines, Inc., 720 F.3d 60, 70 (1st Cir. 2013) (“The Wolens exception is very
     narrow, [ ] and the plaintiffs’ unjust enrichment and tortious interference claims fall
     outside its confines. [T]hose claims are alleged to arise out of state-imposed obligations,
     not private terms agreed to by the parties.”).
                                                    23
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 24 of 25




            allegations sufficient to provide the declaration he seeks, namely, whether
            there is any contractual relationship between Dyer and Defendants.

     ECF No. 19-1 at 26. Defendant seems to be arguing that Dyer has not stated a proper

     claim with respect to his proposed declaration that no contract exists between Air

     Methods and Dyer.

            Defendants’ argument is puzzling. To state a valid claim, a plaintiff need only

     plead “a short and plain statement of the claim showing that the pleader is entitled to

     relief.” Fed. R. Civ. P. 8(a)(2). In his complaint, Dyer asks the court to declare that no

     contract exists between him and Air Methods. Accordingly, Dyer alleges that he “had no

     contract with Defendants to pay their charges for the transportation of his minor child

     from the accident scene to Memorial Hospital in Savannah, Georgia.” Compl. ¶ 30. He

     also asserts that Air Methods’ employees “determined . . . that transport by air ambulance

     was medically necessary” and “made all arrangement for [the] transportation.” Id. ¶ 29.

     These allegations are sufficient to support a theory that neither Dyer, his wife, nor his

     minor child entered into an agreement with Air Methods for air ambulance services. To

     be clear, Dyer’s claim is that no contract ever existed. Defendants argue that Dyer should

     be required to plead with more specificity the absence of an agreement by stating that

     certain events did not occur. See ECF No. 19-1 at 26 (Dyer “does not allege . . . whether

     he had conversations with anyone from Defendants before or during his child’s

     transportation.”). In other words, Defendants would have the court dismiss this case

     because Dyer has failed to specifically plead that certain facts did not happen. The court

     declines to do so and instead finds that Dyer has sufficiently pled facts to demonstrate

     that he and Air Methods did not enter into a contract. The specific facts related to the




                                                  24
9:20-cv-02309-DCN       Date Filed 12/17/20       Entry Number 34        Page 25 of 25




     transport of Dyer’s wife and minor child will be elicited through discovery, after which

     the court will have solid grounds to judge the merits of Dyer’s claim.10

            In sum, the court rejects defendants’ requests to stay, transfer, or dismiss this

     action pursuant to § 1404(a) and the first-to-file doctrine, and resolves to exercise

     jurisdiction over this action. With respect to defendants’ substantive arguments for

     dismissal, the court finds that Dyer has stated a cognizable claim by requesting

     declarations that are not preempted by the ADA and do not fail as a matter of law. As

     such, the court denies defendants’ motion in full.

                                        III. CONCLUSION

            For the foregoing reasons the court DENIES the motion.

            AND IT IS SO ORDERED.




                                            DAVID C. NORTON
                                            UNITED STATES DISTRICT JUDGE

     December 17, 2020
     Charleston, South Carolina




            10
               Defendants also contend that this action should be dismissed because the ADA
     does not “create an affirmative, private cause of action.” ECF No. 19-1 at 25. This
     argument is unconvincing. The source of Dyer’s declaratory judgment claim is the
     Declaratory Judgment Act and the controversy that underlies this action. The
     Declaratory Judgment Act authorizes the court to state the rights of parties; it is of no
     consequence that those rights derive from an inactionable law. Thus, Dyer’s declaratory
     judgment cause of action states a valid claim for relief.
                                                  25
